Citation Nr: 1648343	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.


FINDING OF FACT

The Veteran experienced tinnitus during active service, and his current tinnitus is etiologically related to his hearing loss.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107:38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Service connection for certain chronic disorders, including organic diseases of the nervous system, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

For an enumerated "chronic disease" such as tinnitus shown in service (or within a presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for tinnitus.  He served as a combat engineer for the United States Army in the Republic of Vietnam.  See DD 214.  His military occupational specialty indicates a high probability of noise exposure, and VA has conceded as much.  See May 2013 Statement of the Case.  

The Veteran has stated that he was exposed to firefights and mines detonating during service.  See October 2008 Veteran Statement.  He has also provided several statements that his tinnitus first began during his service in the Republic of Vietnam from exposure to bullets and bombs, and that he still currently experiences it.  See, e.g., March 2009 and September 2009 Veteran Statements; October 2009 VA Treatment Records (reporting tinnitus since the 1960's).  He has received private and VA treatment for tinnitus.  See March 2010 VA Treatment Records; February 2011 Private Medical Records.

During an August 2010 VA examination, the examiner noted complaints of tinnitus, but stated that the etiology was unknown without further information.  During a March 2013 VA examination, the examiner stated that tinnitus was less likely than not related to service.  The examiner opined that he found no indication of tinnitus in the Veteran's claims file, but the examiner did not address the Veteran's multiple statements that tinnitus began in service.  Further, the examiner's rationale addressed hearing loss rather than tinnitus.  Therefore, the Board finds the March 2013 VA examination to be less probative than the Veteran's consistent testimony regarding the onset of tinnitus.

The Veteran's testimony is consistent that he manifested tinnitus during service, and is consistent that he manifested tinnitus after service.  Treatment records also reflect that he is currently treated for tinnitus.  There is a presumption of service connection for a chronic disease such as tinnitus, rebuttable only by clearly attributable intercurrent causes, which manifests during service and then again "at any later date, however remote."  Groves, 524 F.3d at 1309.  Here, the Veteran's tinnitus is an enumerated "chronic disease," manifested in service and post-service - although currently asymptomatic.  Thus, pursuant to Groves, the Board finds that the criteria for entitlement to service connection for tinnitus have been met.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


